       Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA


 vs.                                    CRIMINAL ACTION No.: 3:14-CR-128-HTW-FKB-1


 JUSTIN D. HURST


                    ORDER DENYING COMPASSIONATE RELEASE

        BEFORE THIS COURT is the defendant’s Motion for Compassionate Release [Docket

no. 23]. Defendant, by his motion, asks this court for release from confinement based on concerns

arising from the Coronavirus Pandemic (Covid -19). The United States of America opposes such

motion, saying that defendant has failed to meet his burden of proof and that this defendant has

not exhausted administrative remedies. This court has reviewed the submissions of the parties and

finds as follows.

        I. FACTUAL BASIS

        On October 16, 2014, pursuant to a Plea Agreement with the United States, defendant Hurst

pled guilty to a Criminal Information, charging him in Counts 1 and 2 with violating 18 U.S.C.

§1952(a)(3). Those charges arose from defendant’s using and causing to be used a facility in

interstate commerce, to wit: the Internet, with the intent to promote, manage, establish, carry on

and facilitate the unlawful activity of prostitution by posting advertisements on a website for

commercial sex acts.

        On January 26, 2015, this Court sentenced defendant Hurst to 51 months as to each count,

to run concurrently, for a total sentence of 51 months of imprisonment. At that time, defendant

Hurst had charges pending against him in Madison County, Mississippi with a projected trial date

                                                1
        Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 2 of 15




of April 13, 2015. Defendant Hurst was convicted and sentenced in state court after receiving his

federal sentence. Defendant Hurst asserts in his motion for compassionate release that he was

sentenced in state court to eight (8) years for possession of cocaine and five (5) years for

conspiracy. Defendant Hurst’s state convictions ran consecutively to each other for a total of

thirteen (13) years to serve.

         Defendant Hurst was released from his state convictions on or about April 21, 2020.

Thereafter, Hurst was taken into federal custody and began serving his federal sentence of 51

months on April 21, 2020.

         Hurst is currently serving his federal sentence at the Federal Correction Institution

Beaumont, in Beaumont Texas. Defendant has a projected statutory release date of December 4,

2023.

         The United States contends that Hurst has not properly exhausted his administrative

remedies as to his Motion for Compassionate Release and has not met his burden of proof that

compelling and extraordinary reasons exist. Additionally, says the Government, Hurst has not

shown that he would not be a danger to the community if released. [Docket no. 25].

                                   BOP and the COVID-19 Pandemic

         COVID-19, an extremely contagious illness, has caused many deaths in the United States

in a short period of time and has resulted in massive disruption to the American society and

economy. In response to the pandemic, BOP has taken significant measures to protect the health

of the inmates in its charge.

         BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (3/19/2020).

BOP has had a Pandemic Influenza Plan in place since 2012. That protocol is lengthy and detailed,



                                                2
      Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 3 of 15




establishing a six-phase framework requiring BOP facilities to begin preparations when there is

first a “[s]uspected human outbreak overseas.” The plan addresses social distancing, hygienic and

cleaning protocols, and the quarantining and treatment of symptomatic inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January of 2020. At that time, BOP established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control. BOP also reviewed guidance from

the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (hereinafter referred to as “Action Plan”), to minimize the

risk of COVID-19 transmission into and inside its facilities. Since that time, as events require,

BOP has repeatedly revised the Action Plan to address the crisis.

       Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which currently

governs operations. The current, modified operations plan requires that all inmates in every BOP

institution be secured in their assigned cells/quarters for a period of at least fourteen (14) days, in

order to stop any spread of the disease. Only limited group gathering is afforded, with attention to

social distancing to the extent possible, to facilitate commissary, laundry, showers, telephone, and

computer access. BOP further has severely limited the movement of inmates and detainees among

its facilities. Though there will be exceptions for medical treatment and similar exigencies, this

step, as well, will limit transmissions of the disease. Likewise, all official staff travel has been

cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering in public areas when social distancing cannot be

achieved.



                                                  3
      Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 4 of 15




       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of fourteen (14) days, or until cleared by medical staff. Symptomatic inmates are placed in isolation

until they test negative for COVID-19, or are cleared by medical staff as meeting CDC criteria for

release from isolation. In addition, in areas with sustained community transmission, all facility

staff are screened for symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit or

higher are barred from the facility on that basis alone. A staff member with a stuffy or runny nose

can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g., medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended, absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.

       BOP stopped social and legal visits on March 13, 2020, and those visits remain suspended,

to limit the number of people entering the facility and interacting with inmates. In order to ensure

that familial relationships are maintained throughout this disruption, BOP has increased detainees’

telephone allowance to 500 minutes per month. Tours of facilities are also suspended. Legal visits

will be permitted on a case-by-case basis after the attorney has been screened for infection in

accordance with the screening protocols for prison staff.

       In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances



                                                 4
       Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 5 of 15




concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement. That authority includes the ability to place an inmate in home confinement during

the last six months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2)1, and to

move to home confinement those elderly and terminally ill inmates specified in 34 U.S.C. §

60541(g)2.


1
  (c) Prerelease custody.—[…]
          (2) Home confinement authority.--The authority under this subsection may be used to place a prisoner in
          home confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.
          The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower needs
          on home confinement for the maximum amount of time permitted under this paragraph.
18 U.S.C.A. § 3624 (West)
2
  (g) Elderly and family reunification for certain nonviolent offenders pilot program
          (1) Program authorized
                   (A) In general
                             The Attorney General shall conduct a pilot program to determine the effectiveness of
                             removing eligible elderly offenders and eligible terminally ill offenders from Bureau of
                             Prisons facilities and placing such offenders on home detention until the expiration of the
                             prison term to which the offender was sentenced.
                   (B) Placement in home detention
                             In carrying out a pilot program as described in subparagraph (A), the Attorney General
                             may release some or all eligible elderly offenders and eligible terminally ill offenders from
                             Bureau of Prisons facilities to home detention, upon written request from either the Bureau
                             of Prisons or an eligible elderly offender or eligible terminally ill offender.
                   (C) Waiver
                             The Attorney General is authorized to waive the requirements of section 3624 of Title 18
                             as necessary to provide for the release of some or all eligible elderly offenders and eligible
                             terminally ill offenders from Bureau of Prisons facilities to home detention for the purposes
                             of the pilot program under this subsection.
          (2) Violation of terms of home detention
                   A violation by an eligible elderly offender or eligible terminally ill offender of the terms of home
                   detention (including the commission of another Federal, State, or local crime) shall result in the
                   removal of that offender from home detention and the return of that offender to the designated
                   Bureau of Prisons institution in which that offender was imprisoned immediately before placement
                   on home detention under paragraph (1), or to another appropriate Bureau of Prisons institution, as
                   determined by the Bureau of Prisons.
          (3) Scope of pilot program
                   A pilot program under paragraph (1) shall be conducted through Bureau of Prisons facilities
                   designated by the Attorney General as appropriate for the pilot program and shall be carried out
                   during fiscal years 2019 through 2023.
          (4) Implementation and evaluation
                   The Attorney General shall monitor and evaluate each eligible elderly offender or eligible terminally
                   ill offender placed on home detention under this section, and shall report to Congress concerning
                   the experience with the program at the end of the period described in paragraph (3). The

                                                            5
       Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 6 of 15




                 Administrative Office of the United States Courts and the United States probation offices shall
                 provide such assistance and carry out such functions as the Attorney General may request in
                 monitoring, supervising, providing services to, and evaluating eligible elderly offenders and eligible
                 terminally ill offenders released to home detention under this section.
        (5) Definitions
                 In this section:
                 (A) Eligible elderly offender
                       The term “eligible elderly offender” means an offender in the custody of the Bureau of Prisons-
                       (i) who is not less than 60 years of age;
                       (ii) who is serving a term of imprisonment that is not life imprisonment based on conviction
                       for an offense or offenses that do not include any crime of violence (as defined in section 16
                       of Title 18), sex offense (as defined in section 20911(5) of this title), offense described in
                       section 2332b(g)(5)(B) of Title 18, or offense under chapter 37 of Title 18, and has served 2/3
                       of the term of imprisonment to which the offender was sentenced;
                       (iii) who has not been convicted in the past of any Federal or State crime of violence, sex
                       offense, or other offense described in clause (ii);
                       (iv) who has not been determined by the Bureau of Prisons, on the basis of information the
                       Bureau uses to make custody classifications, and in the sole discretion of the Bureau, to have
                       a history of violence, or of engaging in conduct constituting a sex offense or other offense
                       described in clause (ii);
                       (v) who has not escaped, or attempted to escape, from a Bureau of Prisons institution;
                       (vi) with respect to whom the Bureau of Prisons has determined that release to home detention
                       under this section will result in a substantial net reduction of costs to the Federal Government;
                       and
                       (vii) who has been determined by the Bureau of Prisons to be at no substantial risk of engaging
                       in criminal conduct or of endangering any person or the public if released to home detention.
                 (B) Home detention
                 The term “home detention” has the same meaning given the term in the Federal Sentencing
                 Guidelines as of April 9, 2008, and includes detention in a nursing home or other residential long-
                 term care facility.
                 (C) Term of imprisonment
                 The term “term of imprisonment” includes multiple terms of imprisonment ordered to run
                 consecutively or concurrently, which shall be treated as a single, aggregate term of imprisonment
                 for purposes of this section.
                 (D) Eligible terminally ill offender
                 The term “eligible terminally ill offender” means an offender in the custody of the Bureau of Prisons
                 who--
                       (i) is serving a term of imprisonment based on conviction for an offense or offenses that do not
                       include any crime of violence (as defined in section 16(a) of Title 18), sex offense (as defined
                       in section 20911(5) of this title), offense described in section 2332b(g)(5)(B) of Title 18, or
                       offense under chapter 37 of Title 18;
                       (ii) satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A); and
                       (iii) has been determined by a medical doctor approved by the Bureau of Prisons to be--
                                (I) in need of care at a nursing home, intermediate care facility, or assisted living
                                facility, as those terms are defined in section 1715w of Title 12; or
                                (II) diagnosed with a terminal illness.
34 U.S.C. § 60541(g).

                                                           6
      Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 7 of 15




       Congress has also acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), enacted on March 27,

2020, BOP may “lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement” if the Attorney General finds that emergency conditions

will materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281,

516 (to be codified at 18 U.S.C. § 3621 note). On April 3, 2020, the Attorney General gave the

Director of BOP the authority to exercise this discretion, beginning at the facilities that thus far

have seen the greatest incidence of coronavirus transmission. As of July 29, 2021, BOP has

transferred a total of 28,982 inmates to home confinement.

Taken together, all of these measures are designed to mitigate sharply the risks of COVID-19

transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and to

adjust its practices as necessary to maintain the safety of prison staff and inmates, while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

       II. ANALYSIS

       Hurst filed his motion, citing Title 18 U.S.C. § 3582(c)(1)(A) for authority. Section 3582,

commonly referred to as the First Step Act, provides:

       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that--
              (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of Prisons,
                      or upon motion of the defendant after the defendant has fully
                      exhausted all administrative rights to appeal a failure of the Bureau
                      of Prisons to bring a motion on the defendant’s behalf or the lapse
                      of 30 days from the receipt of such a request by the warden of the
                      defendant's facility, whichever is earlier, may reduce the term of
                      imprisonment (and may impose a term of probation or supervised
                      release with or without conditions that does not exceed the unserved
                      portion of the original term of imprisonment), after considering the
                      factors set forth in section 3553(a) to the extent that they are
                      applicable, if it finds that--

                                                 7
      Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 8 of 15




                               (i) extraordinary and compelling reasons warrant such a
                               reduction; or
                               (ii) the defendant is at least 70 years of age, has served at
                               least 30 years in prison, pursuant to a sentence imposed
                               under section 3559(c), for the offense or offenses for which
                               the defendant is currently imprisoned, and a determination
                               has been made by the Director of the Bureau of Prisons that
                               the defendant is not a danger to the safety of any other person
                               or the community, as provided under section 3142(g);
                               and that such a reduction is consistent with
                               applicable policy statements issued by the
                               Sentencing Commission; and
                       (B) the court may modify an imposed term of imprisonment to the
                       extent otherwise expressly permitted by statute or by Rule 35 of the
                       Federal Rules of Criminal Procedure; […]

Title 18 U.S.C. §3582.

a. Exhaustion of Administrative Remedy

       The government contends that Hurst has not exhausted administrative remedies and thus

his motion is not properly before this court. Under § 3582(c)(1(A), as amended by the First Step

Act above, the Court may act “upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier. …” Id.

       The requirement that an inmate first exhaust his administrative remedies within the BOP

is jurisdictional. See United States v. Garcia, 606 F.3d 209, 212 & n.5; see also United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) United States v. Perez-Serrano, 2020 WL 2754914(W.D.

SD MS) (characterizing defendant’s failure to exhaust administrative remedies as “a glaring

roadblock foreclosing compassionate release at this point”); United States v. Eberhart, 448 F.Supp.

3d 1086, (N.D. Cal. Mar. 25, 2020) (holding, in a case involving a compassionate-release motion

based on COVID-19 concerns, “[b]ecause defendant has not satisfied the exhaustion requirement,



                                                 8
        Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 9 of 15




the court lacks authority to grant relief under § 3582(c)(1)(A)(i).” Id. At the very least, the

exhaustion requirement is a mandatory claim-processing rule that must be enforced if, as here, it is

invoked by the United States. Eberhart v. United States, 546 U.S. 12, 18-19 (2005).

         In Ross v. Blake, 578 U.S. 1174 (2016), the United States Supreme Court reaffirmed the

principle that a district court may not ignore a statutory command such as that included in §

3582(c)(1)(A). The Court there rejected a judicially created “special circumstances” exception to the

exhaustion requirement stated in the Prison Litigation Reform Act of 1995 (PLRA). That Act mandates

that an inmate exhaust “such administrative remedies as are available” before bringing suit to challenge

prison conditions. 42 U.S.C. § 1997e(a). The Court explained that the “mandatory language” of the

exhaustion requirement “means a court may not excuse a failure to exhaust” even to accommodate

exceptional circumstances, Id. at 1856.

         The Defendant here, did not file his request to the warden until after he had filed his motion

with this court. The only evidence of a request for compassionate release is a letter that Hurst sent to

Warden Bartlett on May 13, 2021. [doc. no. 30-2] Hurst had already filed his motion with this court,

though, on April 26, 2021. Hurst did not exhaust his administrative remedies. As discussed earlier,

such a requirement is jurisdictional.

         The requirement that prisoners must first go through administrative remedies allows BOP to

evaluate such requests. Arguably BOP is in the best position to do this. See 28 C.F.R. § 571.62(a);

BOP Program Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g).3 The BOP is uniquely qualified to assess

the many challenging factors during this unprecedented pandemic for inmates during the statutorily

required 30-day review period. BOP’s assessment will be of value to the parties and to the Court.

         Hurst did not exhaust his administrative remedies as required by the statute, and this court does


3
    Available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.


                                                    9
     Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 10 of 15




not have the authority to grant compassionate release in his case. Additionally, Hurst has not met his

burden of proof, as discussed below.

b. Burden of Proof

       In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019). As the terminology in the statute makes clear, compassionate release is “rare” and

“extraordinary.” United States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations

omitted).

       To establish that defendant should be afforded compassionate release, the defendant must

show that “extraordinary and compelling circumstances exist.” The United States Congress further

defined its intent in Title 28 U.S.C. § 994(t) which provides:

       The Commission, in promulgating general policy statements regarding the
       sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
       describe what should be considered extraordinary and compelling reasons for
       sentence reduction, including the criteria to be applied and a list of specific
       examples. Rehabilitation of the defendant alone shall not be considered an
       extraordinary and compelling reason.

Title 28 U.S.C. § 994(t)

       For further guidance, the Sentencing Guidelines policy statement at § 1B1.13 provides that

the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and

the Court determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

       The Commission identifies the “extraordinary and compelling reasons” that may justify

compassionate release as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
                                                 10
     Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 11 of 15




        extraordinary and compelling reasons exist under any of the circumstances set forth
        below:

               (A) Medical Condition of the Defendant.—
                       (i) The defendant is suffering from a terminal illness (i.e., a serious
                       and advanced illness with an end of life trajectory). A specific
                       prognosis of life expectancy (i.e., a probability of death within a
                       specific time period) is not required. Examples include metastatic
                       solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                       organ disease, and advanced dementia.
                       (ii) The defendant is—
                               (I) suffering from a serious physical or medical condition,
                               (II) suffering from a serious functional or cognitive
                               impairment, or
                               (III) experiencing deteriorating physical or mental health
                               because of the aging process, that substantially diminishes
                               the ability of the defendant to provide self-care within the
                               environment of a correctional facility and from which he or
                               she is not expected to recover.
               (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because of
               the aging process; and (iii) has served at least 10 years or 75 percent of his
               or her term of imprisonment, whichever is less.
               (C) Family Circumstances.—
                       (i) The death or incapacitation of the caregiver of the defendant’s
                       minor child or minor children.
                       (ii) The incapacitation of the defendant’s spouse or registered
                       partner when the defendant would be the only available caregiver
                       for the spouse or registered partner.
               (D) Other Reasons.—As determined by the Director of the Bureau of
               Prisons, there exists in the defendant’s case an extraordinary and
               compelling reason other than, or in combination with, the reasons described
               in subdivisions (A) through (C).

U.S.S.G. § 1B1.13.

        Hurst lists the following medical conditions that he says will place him at risk for

contracting COVID-19: type II diabetes and hypertension, Hurst also states that he contracted and

became seriously ill from Covid -19 while he was in state prison. The Government notes that BOP

administered the COVID-19 vaccination to defendant Hurst after he entered federal custody. See [doc.

no. 33-5].

        Hurst says that “the coronavirus has created a[n] ‘extraordinary and compelling
                                                11
     Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 12 of 15




reason’ that warrants a reduction of his sentence.” This court is not persuaded. As United States

District Court Judge Keith Starrett recently said:

       Preexisting medical conditions that place a defendant at increased risk for serious
       illness from COVID-19 are not in and of themselves sufficient to establish” grounds
       for compassionate release. United States v. McLin, 2020 WL 3803919, at *3 (S.D.
       Miss. July 7, 2020). Likewise, “general concerns about possible exposure to
       COVID-19” are not sufficient. United States v. Takewell, 2020 WL 404360 at *4
       (W.D. Louisiana July 17, 2020). “[T]he mere existence of COVID-19 in society”
       and, consequently, the prison system “cannot independently justify compassionate
       release, especially considering BOP's statutory role, and its extensive and
       professional efforts to curtail the virus's spread.” United States v. Raia, 954 F.3d
       594, 597 (3rd Cir. 2020) (citing BOP's COVID-19 Action Plan).

United States v. Williams, No. 2:16-CR-10-KS-MTP, 2020 WL 4210476, at *3 (S.D. Miss. July

22, 2020).

       This court is required to follow 5th Circuit precedent. See Guillot v. Unum Provident Corp,

No. 05-0858, 2006 U.S. Dist. LEXIS 94734, at *12 (W.D. La. Nov. 21, 2006). A generalized fear

of contracting COVID-19 does not justify compassionate release. United States v. Brown, No.

3:18-cr-29-DCB-LRA, 2020 U.S. Dist. LEXIS 109625, at *5 (S.D. Miss. June 23, 2020) (Citing

United States v. Williams, No. 3:19-00239-01, 2020 U.S. Dist. LEXIS 99374, 2020 WL 3037075,

at * (W.D. La. Jun. 5, 2020); United States v. Veras, No. 3:19-cr-010, 2020 U.S. Dist. LEXIS

59748, 2020 WL 1675975, at * 6 (M.D. Pa. Apr. 6, 2020); United States v. Clark, No. CR 17-85-

SDD-RLB, 2020 U.S. Dist. LEXIS 59439, 2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020)).

       As of July 29, 2021, the BOP held 130,484 inmates. BOP already had instituted its own

program to address COVID-19 concerns and its effects on the inmate population. For this court to

find that COVID presents such an overwhelming circumstance, standing on its own, would defy

logic and potentially allow all the inmates currently held in BOP facilities to be returned to the

free world. Accordingly, this court does not find that the mere existence of the COVID-19

pandemic, without finding the remaining factors listed in the statute, mandates or allows a

                                                 12
      Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 13 of 15




compassionate release. Hurst has not met his burden to show extraordinary and compelling

reasons to grant compassionate release.

        Hurst is receiving proper medication for his diabetes and has been vaccinated against

Covid-19. Moreover, the BOP has taken and is taking extraordinary measures to mitigate the risks

of Covid -19, as previously discussed.

c. Danger to the Community

        Even if this court were to find that Hurst has presented extraordinary and compelling

reasons to grant compassionate release, he still has not demonstrated that he “is not a danger to the

safety of any other person or to the community, as provided in Title 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2)4. Title 18 U.S.C. § 3142(g)5 requires this court to consider factors such as the nature


4
  Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the court may
reduce a term of imprisonment (and may impose a term of supervised release with or without conditions
that does not exceed the unserved portion of the original term of imprisonment) if, after considering the
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court determines that--
   (1)(A) Extraordinary and compelling reasons warrant the reduction; or
         (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in prison pursuant
         to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or offenses for which the defendant
         is imprisoned;
   (2) The defendant is not a danger to the safety of any other person or to the community, as provided in
         18 U.S.C. § 3142(g); and
   (3) The reduction is consistent with this policy statement.
U.S.S.G. 1B1.13
5
  (g) Factors to be considered.--The judicial officer shall, in determining whether there are conditions of
release that will reasonably assure the appearance of the person as required and the safety of any other
person and the community, take into account the available information concerning--
         (1) the nature and circumstances of the offense charged, including whether the offense is a crime
         of violence, a violation of section 1591, a Federal crime of terrorism, or involves a minor victim
         or a controlled substance, firearm, explosive, or destructive device;
         (2) the weight of the evidence against the person;
         (3) the history and characteristics of the person, including--
                  (A) the person's character, physical and mental condition, family ties, employment,
                  financial resources, length of residence in the community, community ties, past conduct,
                  history relating to drug or alcohol abuse, criminal history, and record concerning
                  appearance at court proceedings; and
                  (B) whether, at the time of the current offense or arrest, the person was on probation, on
                  parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
                  an offense under Federal, State, or local law; and

                                                       13
      Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 14 of 15




and circumstances of the charged offense, the history and characteristics of the defendant, and the

nature and seriousness of the danger to any person or the community at large that would be posed

by the defendant's release.

        The government argues that Hurst’s motion should be denied because his motion fails to

demonstrate that he is not a danger to the safety of the community. See United States v. Gonzales,

No. 2:08-318-12, 2018 WL 9372475; United States v. Chambliss, 948 F.3d 691, 694 (5th Cir.

2020). Hurst has an extensive criminal history involving domestic violence, aggravated assault

and drug crimes. United States v. Beaumont, 759 F.Supp. 339, 340 (E.D. Tex. Jan. 7, 1991) (“Drug

offenses are by their nature dangerous to the community.”). “Once a defendant has been convicted

of a drug offense, that presumption of dangerousness arises.” Beaumont, 759 F.Supp. at 340.

        Hurst was out on bond for a Manslaughter indictment in Hinds County, Mississippi when

he was arrested and charged for the instant offenses. In addition, Hurst had a drug indictment

pending in Madison County, Mississippi to which he was sentenced to the thirteen (13) years as

stated in his motion. [doc. no. 23 p.1].

        This Court imposed a sentence that reflected the seriousness of defendant Hurst’s

underlying offenses which involved posting internet advertisement of a minor for commercial sex

acts in hotels. When defendant Hurst was arrested for these charges, he had driven the minor to

the hotel and provided the minor with drugs to sell during the commercial sex acts. The safety of




         (4) the nature and seriousness of the danger to any person or the community that would be posed
         by the person's release. In considering the conditions of release described in subsection
         (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion, or shall
         upon the motion of the Government, conduct an inquiry into the source of the property to be
         designated for potential forfeiture or offered as collateral to secure a bond, and shall decline to
         accept the designation, or the use as collateral, of property that, because of its source, will not
         reasonably assure the appearance of the person as required.
Title 18 U.S.C. § 3142


                                                      14
     Case 3:14-cr-00128-HTW-FKB Document 36 Filed 08/20/21 Page 15 of 15




the community refers “not only to the mere danger of physical violence but also to the danger that

the defendant might engage in criminal activity to the community’s detriment.” United States v.

Mackie, 876 F. Supp. 1489, 1491 (E.D. La. 1994).

       Moreover, Hurst has only been in federal custody for approximately eighteen months. This

Court does not have the benefit of assessing defendant Hurst’s behavior in federal custody over time.

Hurst has not met his burden to show that he would not be a danger to the community if released.

       III. CONCLUSION

       Accordingly, consistent with the First Step Act, defendant Hurst must first present his

request to BOP, permitting it to evaluate his current circumstances considering his coronavirus

concerns and diabetes. Defendant Hurst cannot petition this court for judicial relief until, as the

statute provides, BOP denies the request or 30 days have passed after presentation of the request

to the Warden, whichever is earlier. Because defendant Hurst has not yet exhausted administrative

remedies, this Court must deny and dismiss his motion for compassionate release. Additionally,

Hurst has not met his burden to show that extraordinary and compelling reasons exist for his release

or that he would not present a danger to society if released.

       IT IS, THEREFORE, ORDERED that defendant Hurst’s Motion for Compassionate

Release [Doc. no. 23] is hereby DENIED for the reasons stated above.

       IT IS FURTHER ORDERED that the following motions are hereby RENDERED MOOT

by the issuance of this order: Motions for Extension of Time [Docket no. 31] and [Docket no. 33].

       SO ORDERED this the ________ day of ________________________, 2021.

                                      __________________________________________
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 15
